Citation Nr: 1131613	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  04-44 315	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for right ear hearing loss, currently evaluated as 10% disabling, to include whether the reduction in rating from 20% to 10% was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from December 1968 to September 1970.

This appeal to the Board of Veterans Appeals (Board) arises from a February 2004 rating action that reduced the rating of the veteran's right hearing loss disability from 20% to 10%, effective October 2002.

By decision of March 2006, the Board remanded the issue on appeal to the RO for further development of the evidence and for due process development.

By decision of August 2008, the Board denied a higher rating for the veteran's right ear hearing loss.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By April 2010 Order, the Court vacated the Board's August 2008 decision, and remanded the matter of a higher rating for right ear hearing loss to the Board for compliance with instructions contained in an April 2010 Joint Motion for Remand of the appellant and the VA Secretary.

By decision of June 2010, the Board remanded this case to the RO for further development of the evidence and for due process development.
   
In July 2010, the Veteran raised the issues of service connection for left ear hearing loss; left ear tinnitus; right-sided facial spasms; nasal congestion; and a nodule on the right side of the neck as a residual of service-connected 7th facial nerve surgery.  However, those issues have not been adjudicated by the RO and are not properly before the Board for appellate consideration at this time, and are thus referred to the RO for appropriate action.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA, and the Court's Order, the Board finds that all notification and development action needed to fairly adjudicate the claim on appeal has not been accomplished.  

The Court has held in Martinak v. Nicholson, 21 Vet. App. 447 (2007), that audiologists must describe the effects of a hearing disability on occupational functioning and daily activities so that it can be determined if an extraschedular rating may be assigned.  Unlike the rating schedule, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010).  

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327 (2009); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

As the November 2010 examining VA audiologist failed to describe the effects of the veteran's service-connected right ear hearing disability on his occupational functioning and daily activities, the Board finds that he should be afforded a new VA audiological examination to determine the degree of severity of his right hearing loss and how it impairs him functionally.
  
The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of his claim.  See 38 C.F.R.  § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties imposed by the VCAA. However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should schedule the Veteran for an audiological examination to determine the nature and degree of severity of his service-connected right hearing loss and how it impairs him functionally.  The entire claims folder must be provided to and reviewed by the examiner, and the examination report should reflect consideration of the veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.    
  
The examiner should specifically describe the effects of the veteran's service-connected right hearing loss on his occupational functioning and daily activities.           

The examiner should set forth all examination findings, along with the complete rationale for any opinion expressed and conclusion reached, in a typewritten report.

2.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of any notice of the date and time of the examination sent to him by the VA medical facility at which it was to have been conducted, and apply the provisions of 38 C.F.R. § 3.655, as appropriate. 

3.  To help avoid future remand, the RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West,        11 Vet. App. 268, 271 (1998). 

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority, to include the propriety of referral for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).   

5.  Unless the benefit sought on appeal has been granted to the veteran's satisfaction, the RO must furnish him and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

